Citation Nr: 1737369	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

REPRESENTATION

Appellant represented by:	David C. Cory



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board on two occasions.  Most recently, in January 2014, the Board remanded claims of service connection for left and right knee disorders, an acquired psychiatric disorder, and a bilateral hip disorder.  The Board notes that the Veteran has previously been service-connected for L5-S1 spondylolisthesis, with L-5 spondylosis (referred to as lower back disability). 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Left and Right Knee Disorders 

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on VA a duty to ensure substantial compliance with those terms.  See, Stegall v. West, 11 Veteran. App. 268, 271.  

The Veteran has alleged that her claimed knee disorders have been caused or aggravated by falling incidents she incurred during the 1990s.  Indeed, prior VA examinations have noted a relationship between these incidents and subsequent knee surgeries.  The Veteran has raised the issue that her service-connected lower back disability caused instability while walking and that this instability caused at least one of the falling incidents that resulted in her current knee disorders. 

In its January 2014 remand, the Board instructed the RO to obtain a medical opinion addressing whether any manifestations of the Veteran's service connected lower back disability caused the Veteran to develop a knee disability, to include as a result of the asserted falls she has experienced since November 1994.  The remand included the instruction: 

With respect to one of these asserted falls, the examiner is to state specifically whether it was her service connected back disability that caused her to trip over records.  Obtain a detailed description of the fall and post fall treatment from the Veteran. 

The Veteran clarified in a February 2016 memorandum that the fall in question occurred in mid-October 1991.  In December 2015, a VA examiner reviewed the Veteran's files and provided a medical opinion on the etiology of the Veteran's knee conditions.  The examiner opined that the Veteran's knee conditions were not directly related to service or related to her service-connected lower back disability.  The opinion acknowledged that the Veteran's knee conditions were likely related to a series of falling incidents in the 1990s, but did not address the aforementioned question from the January 2014 remand.  As a result, this opinion is not substantially compliant with the remand instructions and the claim must be remanded again to obtain a medical opinion that does address the issue. 

Bilateral Hip Disorders

In a February 2016 memorandum, the Veteran alleged that her bilateral hip disorders resulted from weight gain that was caused by her inability to move or exercise after her lower back disability.  This allegation has not been discussed in prior VA examinations and requires an additional medical opinion in order to be properly addressed. 

Acquired Psychiatric Condition

As noted above, a remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on VA a duty to ensure substantial compliance with those terms.  See, Stegall at 271.

The Board's January 2014 remand included instructions for a medical examiner to address the question of whether any residuals of the Veteran's service-connected lumbar spine disability resulted in an acquired psychiatric disorder.  The examiner was also instructed to address whether any residuals of the Veteran's service-connected disability caused an aggravation of any acquired psychiatric disorder beyond its natural progress. 

In an October 1996 Social Security Administration disability adjudication, the adjudicator noted that the Veteran claimed that her constant pain had caused her to become depressed and suicidal.  In a September 2015 VA examination addendum, the examiner stated that the Veteran had received a diagnosis of major depressive disorder and personality disorder.  The examiner opined that "a statement that the stresses of [the Veteran's] pain may have contributed to depressive symptoms is not a clear etiology but rather an attribution that cannot be confirmed."  

The purpose of obtaining a medical opinion is to allow the medical examiner to provide his or her thoughts-based on subject matter expertise-regarding the likelihood that a diagnosed psychiatric condition resulted from or was aggravated by a service-connected condition.  In doing so, the examiner should provide a full rationale for his or her opinion.  If it is not possible for the examiner to come to a conclusion, he or she should provide an explanation as to whether this is because more information is required or because such a conclusion would be beyond the limits of medical knowledge. 

The September 2015 opinion does not sufficiently address whether the Veteran's diagnosed acquired psychiatric conditions are the result of, or were aggravated by, the Veteran's service-connected back condition. 

Additionally, January 2016 records from the Gainesville VA Medical Center state that the Veteran has a history of bipolar disorder and anxiety disorder, and has a depressed mood attributed to insomnia.  As the issue before the Board is entitlement to service connection for any acquired psychiatric disorder, it is necessary to obtain a medical opinion to address these diagnoses as well. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received since January 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Regarding the claimed knee and hip conditions, obtain a medical opinion from an appropriate VA examiner addressing the following questions.  Prior to answering these questions, the examiner should review all records and prior examination results.  If it is necessary to provide the Veteran with additional examinations in order to answer these questions, the RO should arrange to provide those examinations. 

A.  Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that any knee disability the Veteran has had at any time since filing her claim in September 2008 is related to the service-connected L5-S1 spondylolisthesis, with L-5 spondylosis? 

In answering this question, please address the Veteran's claim that her lower back disability caused instability when walking and resulted in falling incidents that caused or aggravated her knee conditions.  This should include a discussion of the Veteran's claimed mid-October 1991 incident in which she fell over a stack of files at her workplace, due to limited mobility as a result of her lower back disability. 

B.  Is it at least as likely as not that any bilateral hip condition the Veteran has had at any time since filing her claim in September 2008 is related to the service-connected L5-S1 spondylolisthesis, with L-5 spondylosis?   In answering this question, please address discuss whether it is as likely as not that the Veteran's claim that limited mobility due to her lower back disability caused the weight gain that either caused or aggravated any bilateral hip condition.

  The examiner should set forth all findings, along with       
complete rationale for the conclusions reached, in a printed (typewritten) report. 
  
  3.  Regarding the claimed psychiatric disorders, obtain a  
  medical opinion from an appropriate VA examiner 
  addressing the following questions.  Prior to answering 
  these questions, the examiner should review all records and 
  prior examination results.  If it is necessary to provide the 
  Veteran with additional examinations in order to answer 
  these questions, the RO should arrange to provide those 
  examinations. 
		
A.  List each of the Veteran's psychiatric disorders and for each diagnosis address whether itis at least as likely as not (i.e., is there a 50 percent or greater probability) that any acquired psychiatric disorder that the Veteran has had at any time since filing her claim in September 2008 is related to a service-connected disability? 

In answering this question, please address the Veteran's previously diagnosed major depressive disorder, as well as the January 2016 Gainesville VA Medical Center records that show diagnoses of bipolar disorder and anxiety disorder, as well as depressed mood due to insomnia. 

Please also address the October 1996 Social Security Administration disability adjudication that shows the Veteran claimed that her constant pain caused her to become depressed and suicidal, as well as claims throughout the Veteran's medical history that her pain has prevented her from sleeping.  

Please note that although the Veteran, as a layperson, is not competent to provide medical opinions, she is competent to describe observable symptoms and conversations with medical professionals regarding her health that are within her personal knowledge. 

  The examiner should set forth all findings, along with       
complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


